Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Moshe Pinchas on August 17, 2021.
The amended claims are listed below.
Claim 8: Change the recitation “a subject over 50 in age, comprising administrating by ingestion to a subject in need thereof an effective dose of a nicotinamide mononucleotide, the subject needing the effective dose of the nicotinamide mononucleotide” (lines 2-6) to “a subject over 50 years of age, comprising administrating by ingestion to the subject in need thereof an effective dose of a nicotinamide mononucleotide, wherein the effective dose is obtained by maintaining the increase of melatonin after administration”.
Claim 10: Change the recitation “The anti-aging agent according to” (line 1) to “The method according to”; and insert the phrase “nicotinamide mononucleotide as an” immediately after the recitation “wherein the” (line 1).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/17/2021 has been entered. Claims 1-7 are cancelled. Claims 9 and 10 are newly added. Claims 8-10 are currently under examination and allowed in this Office Action.   

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 03/30/2021, is pertinent when the interference arises.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/23/2021 has been considered.

Withdrawn Claim Rejections
The rejection of claims  4 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 03/30/2021, is withdrawn in view of cancelled claim 4 and amended claim 8.
The rejection of claims 1-7 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 03/30/2021, is withdrawn in view of cancelled claims 1-7.
The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Imai et al., as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 03/30/2021, is withdrawn in view of cancelled claims 1-7 and amended claim 8.
withdrawn in view of cancelled claims 1-7 and amended claim 8.
The provisional rejection of claims 1-5 and 7 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/332,225, as set forth on page 8 of the Non-Final Rejection mailed on 03/30/2021, is withdrawn in view of cancelled claims 1-5 and 7.

Allowable Subject Matter
The amended claim 8 is allowed. Claims 9 and 10, depending from claim 8, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 8, directed to A method for increasing melatonin level in a subject over 50 years of age, comprising administrating by ingestion to the subject in need thereof an effective dose of a nicotinamide mononucleotide, wherein the effective dose is obtained by maintaining the increase of melatonin after administration, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 03/30/2021, in which Imai et al. (WO 2014/146044, published on September 18, 2014) disclosed a pharmaceutically acceptable composition comprising, consisting essentially of, or consisting of nicotinamide mononucleotide (NMN), a salt thereof and/or a prodrug thereof, in an amount of about 100mg, about 200mg, about 300mg, about 400mg, about 500mg, about 600mg, about 700mg, about 800mg, about 900mg, about 1000mg, about 1100mg, about 1200mg, about 1300mg, about 1400mg, about 1500mg, about 1600mg, about 1700mg, about 1800mg, about 1900mg, about 2000mg, and at least one pharmaceutically acceptable excipient. These compositions can be used for administration of NMN for the treatment or reversal of age-associated degenerative changes. In some embodiments, the pharmaceutically acceptable composition comprises a food product. In some embodiments, the suitable for oral administration (page 6/245, last line; page 7/245, para. 1, 3, and 5; page 8/245, para. 2). A method for treating or reversing age-associated obesity, age-associated increases in blood lipid levels, age-associated impairment of memory function, or age-associated dry eye in a subject. In various embodiments, these methods can each independently comprise, consist essentially of, or consist of administering to a subject a pharmaceutically effective amount of nicotinamide mononucleotide (NMN). A 12 month-long NMN administration study using wild-type mice under a regular chow-fed condition was conducted. NMN was administered through drinking water, and two doses of NMN, 100 and 300 mg/kg body weight/day, were tested (page 16/245, para. 3; page 17/245, para. 1 to 2; page 59/245, para. 2). However, the references did not teach or suggest the active step “the effective dose is obtained by maintaining the increase of melatonin after administration”, required by claim 8 and supported by Fig. 2a (Male + Female), Fig. 2b (Male), and Fig. 2c (Female): 
    PNG
    media_image1.png
    422
    560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    262
    354
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    253
    353
    media_image3.png
    Greyscale
.


Conclusion
Claims 8-10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623